Opinion issued August 20, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00846-CV
                          ———————————
                        ANNA AMBOREE, Appellant
                                      V.
MICHELLE BONTON, ELLIS BONTON, ELLIS INDUSTRIES, INC., THE
 EDUCATION VALET, INC., SONIA JORDAN, DANIELLE HARRISON
          AND DECOUNDER THOMPSON, Appellees


                   On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-55684


                         MEMORANDUM OPINION

      Appellant, Anna Amboree, challenges the trial court’s rendition of summary

judgment in favor of appellees, Michelle Bonton, Ellis Bonton, Ellis Industries,

Inc. (“Ellis Industries”), the Education Valet, Inc. (“Education Valet”), Sonia
Jordan, Danielle Harrison, and Decounder Thompson (collectively, “appellees”), in

her suit against them for tortious interference, fraud, conspiracy, wrongful

termination of her employment under Sabine Pilot, 1 violation of the Texas Open

Meetings Act,2 and a declaratory judgment. In two issues, Amboree contends that

the trial court erred in granting appellees summary judgment.

      We affirm in part and reverse and remand in part.

                                    Background

      In her fourth amended petition, Amboree alleges that she was employed as

The Rhodes School’s Chief Financial Officer (“CFO”), Business Manager, and

Human Resources Manager (“HR Manager”).              Michelle Bonton, “a founding

member, the principal[,] and [the] superintendent” of The Rhodes School, was

Amboree’s supervisor and the individual to whom she “directly” reported.

Amboree “advised . . . Bonton . . . on financial and business matters as they related

to the school.” For instance, she “advised” Bonton “that the school was required to

obtain permits from Harris County when performing construction on the school”;

Bonton could not use the school’s property “for personal use”; fulfilling Bonton’s

request to “verify employment” of her daughter would be “fraud[ulent]” because

her daughter “was out of state on an internship at the time”; “it [would be] illegal


1
      Sabine Pilot Serv., Inc. v. Hauck, 687 S.W.2d 733, 735 (Tex. 1985).
2
      TEX. GOV’T CODE ANN. §§ 551.001–.146 (Vernon 2012 & Supp. 2014).


                                          2
[for Bonton] to change [a] student’s grades without teacher involvement”; and

Bonton was improperly using grant funds.         Bonton continuously “ignored”

Amboree’s advice. Also, Bonton wrongfully “took out and paid profit in the form

of ‘commissions’ [to] herself as a grant writer on grants,” employed relatives at

The Rhodes School, and allowed relatives to serve on the school’s board—actions

which Bonton swore on the charter school’s application that she would not do.

      Moreover, according to Amboree, the “principal[s]” and “sole shareholders”

of the company that “provide[s] bus transportation [for] The Rhodes School” are

Bonton and her husband, Ellis Bonton. Sonia Jordan, Bonton’s “good friend and

[a school] board member,” on behalf of The Rhodes School, signed a

transportation contract with the Bontons’ company, Ellis Industries, and “a check

for $15,000” without approval from the school board. And although Amboree

recommended that the school “purchase a bus to transport students,” Bonton

decided to use a “van” instead, “in violation of the transportation code.” The

Rhodes School, rather than Ellis Industries, also paid certain school employees to

“attend driver training” and transport students to school on behalf of Ellis

Industries. According to Amboree, Bonton “managed Ellis Industries f[ro]m her

office at The Rhodes School . . . and parked the bus [on school property] without

compensating the school” or board approval.      And Bonton used school staff,

equipment, supplies, and funds to run Ellis Industries. The Bontons also “created



                                        3
and ran the Crayon Club[3] day care on the premises of The Rhodes

School . . . without paying rent” to the school.     Although Amboree “advised”

Bonton that she “could not use the school’s facilities and employees for a for-profit

business at no cost,” Bonton “refused to pay a portion of the utilities and space” for

the Crayon Club.

      Amboree further alleges that Bonton, “[a]gainst the better interest of the

school,” “executed . . . and illegally backdated” a lease agreement between The

Rhodes School and Jordan’s husband. The lease was intended to pay the Jordans

for “board meetings (past and present) that were being held at [their] house,”

despite the fact that The Rhodes School was available for such meetings and was

“closer and free.”

      In July 2010, Bonton “violated the [Texas] Open Meetings Act by posting

the [board] meeting without sufficient notice.” At the July meeting, she “added her

daughter . . . and her very good friend[,] Mignonne Anderson[,] to the budget as

new full time employees.” And Bonton “increased [the school’s] transportation

budget to allow her to support her daughter’s and other friend’s salar[ies] by

intentionally and willfully and fraudulently inflating the [school’s] enrollment

numbers.”    When Amboree advised Bonton that using “fabricated enrollment




3
      According to Amboree, Education Valet is doing business as the “Crayon Club.”


                                          4
numbers was illegal” and Amboree “refused to take part in using” the inflated

numbers, Bonton became “very defensive.”

      In regard to the termination of her employment, Amboree alleges that “[a]t

the September 2010 board meeting, the board approved terminations that were not

an agenda item” and “were not properly noticed.” Further, Bonton provided false

information to the board about Amboree and the discontinuation of certain funding

for the school. Bonton used the purported lack of funds as a “pre-textual” reason

for recommending the termination of Amboree’s employment.            According to

Amboree,

      After a history of [her] informing . . . Bonton of the illegality,
      unethical nature and inappropriate business decisions of her actions as
      they related to The Rhodes School . . . and refusing to participate in
      such illegal acts . . . [Bonton] determined that [Amboree] was an
      obstacle in [her] continuing to use The Rhodes School as a conduit or
      tool for her own for profit businesses by siphoning off government
      funds and taxes . . . .

      Amboree seeks damages for tortious interference with her employment

contract, fraud, conspiracy, wrongful termination of her employment under Sabine

Pilot, and violation of the Texas Open Meetings Act. She also seeks a judgment

declaring that appellees “violated the [Texas] Open Meetings Act” and the

“termination” of her employment is “void.”            Amboree further requests

reinstatement of her employment.




                                        5
      Appellees filed a no-evidence summary-judgment motion, asserting, in

regard to Amboree’s tortious-interference claim, that she “was not employed” by

appellees and “cannot produce competent evidence that . . . [they] willfully and

intentionally interfered with her employment contract[,] . . . the interference, if

any, proximately caused her injury[,] [or] . . . she incurred actual damage or loss.”

In regard to Amboree’s fraud claim, appellees asserted that she “cannot produce

competent evidence that . . . [they] made a representation to her which was

material and false,” “if a false representation was made, . . . [they] knew it was

false or . . . made [it] recklessly, as a positive assertion, without knowledge of its

truth,” a representation was made with the requisite intent, or she “relied on” any

such representation, “acted on it,” or “suffered damage or a loss as a result.”

Appellees further asserted that Amboree’s “‘cause of action’ for civil conspiracy

[was] not a cause of action, but, rather, a type of participatory liability to establish

joint and several liability for those who agree to participate in an agreement to

commit a tort” and “the underlying tort for a conspiracy must be an intentional

tort.” And they argued that “[b]ecause [Amboree] cannot produce competent

evidence that . . . [appellees] committed an intentional tort against her,” she cannot

“establish . . . the . . . elements of conspiracy.” Finally, in regard to Amboree’s

Sabine Pilot claim, appellees asserted that she “cannot proffer competent evidence




                                           6
in support of the third element of her claim,” i.e., that her employment was

terminated solely because of her refusal to perform an illegal act.

      In her response, Amboree did not direct the trial court to any evidence

related to the challenged elements of her claims. Instead, her response and her

affidavit attached to the response merely regurgitate the facts Amboree alleges in

her fourth amended petition.

      After Amboree filed her response to appellees’ summary-judgment motion,

the trial court granted the motion, finding that “an adequate time for discovery has

passed,” and it concluded “with regard to each of . . . Amboree’s claims against

[appellees],” that there is “no evidence of one or more elements on which

[Amboree] has the burden of proof.”           Further, the trial court stated that its

summary judgment was “final” against Amboree “on all of her claims against

[appellees].”

                                Standard of Review

      We review a no-evidence summary judgment de novo under the same legal-

sufficiency standard used to review a directed verdict. Provident Life & Accident

Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003); King Ranch, Inc. v. Chapman,

118 S.W.3d 742, 750–51 (Tex. 2003). To prevail on a no-evidence summary-

judgment motion, a movant must establish that there is no evidence of an essential

element of the non-movant’s cause of action or affirmative defense. TEX. R. CIV.



                                          7
P. 166a(i); Fort Worth Osteopathic Hosp., Inc. v. Reese, 148 S.W.3d 94, 99 (Tex.

2004). The burden then shifts to the non-movant to present evidence raising a

genuine issue of material fact as to each of the elements challenged in the motion.

Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006); Hahn v. Love, 321
S.W.3d 517, 524 (Tex. App.—Houston [1st Dist.] 2009, pet. denied). Although

the non-movant is not required to marshal her proof, she must present evidence

that raises a genuine issue of material fact on each of the challenged elements.

TEX. R. CIV. P. 166a(i); Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex.

2004); Mott v. Red’s Safe & Lock Servs., Inc., 249 S.W.3d 90, 95 (Tex. App.—

Houston [1st Dist.] 2007, no pet.). A no-evidence summary-judgment motion may

not be granted if the non-movant brings forth more than a scintilla of evidence to

raise a genuine issue of material fact on the challenged elements. See Ridgway,
135 S.W.3d at 600. More than a scintilla of evidence exists when the evidence

“rises to a level that would enable reasonable and fair-minded people to differ in

their conclusions.” Merrell Dow Pharms., Inc. v. Havner, 953 S.W.2d 706, 711

(Tex. 1997) (internal quotations omitted).      When reviewing a no-evidence

summary-judgment motion, we assume that all evidence favorable to the non-

movant is true and indulge every reasonable inference and resolve all doubts in

favor of the non-movant. Spradlin v. State, 100 S.W.3d 372, 377 (Tex. App.—

Houston [1st Dist.] 2002, no pet.).



                                        8
                                Summary Judgment

      In her first issue, Amboree argues that the trial court erred in granting

appellees summary judgment because “the additional claims asserted . . . in [her]

[f]ourth [a]mended [p]etition” “were not considered” by the court. In her second

issue, Amboree argues that the trial court erred in granting appellees summary

judgment on her remaining claims because she raised “a genuine issue of material

fact” on the elements of those claims. In response, appellees assert that “the

additional claims in Amboree’s [f]ourth [a]mended [p]etition are against The

Rhodes School, a party which was not before the trial court” and “[t]here is no

genuine issue of material fact regarding any of Amboree’s causes of action.”

Fourth Amended Petition

      In regard to her first issue, Amboree’s live pleading at the time appellees

filed their no-evidence motion for summary judgment was her third amended

petition. Subsequent to the filing of appellees’ motion, but prior to the trial court’s

summary-judgment ruling, Amboree filed her fourth amended petition. Amboree

asserts that her fourth amended petition “contained new causes of action,” making

the trial court’s final-summary judgment order, which dismissed “all of her claims

against [appellees],” improper.

      As a general rule, “[a] plaintiff’s timely filed amended pleading supersedes

all previous pleadings and becomes the controlling petition in the case.” Elliott v.



                                          9
Methodist Hosp., 54 S.W.3d 789, 793 (Tex. App.—Houston [1st Dist.] 2001, pet.

denied); see also TEX. R. CIV. P. 63, 65. A plaintiff timely files an amended

pleading if she does so seven days before trial. 4 TEX. R. CIV. P. 63; see also Sosa

v. Cent. Power & Light, 909 S.W.2d 893, 895 (Tex. 1995) (explaining, under rule

63, leave not required for plaintiff to amend if amended petition filed “seven days

or more before the date of trial” (internal quotations omitted)); Masonic Bldg.

Ass’n of Hous., Inc. v. McWhorter, 177 S.W.3d 465, 470 (Tex. App.—Houston

[1st Dist.] 2005, no pet.) (“[P]arties must amend their pleadings seven days before

trial . . . .”). For purposes of rule 63, “[a] summary judgment proceeding is a trial.”

Goswami v. Metro. Sav. & Loan Ass’n, 751 S.W.2d 487, 490 (Tex. 1988); Wheeler

v. Yettie Kersting Mem’l Hosp., 761 S.W.2d 785, 787 (Tex. App.—Houston [1st

Dist.] 1988, writ denied).

      Amboree filed her fourth amended petition on September 8, 2014, and the

record shows that the trial court signed its order granting summary judgment eight

days later, on September 16, 2014.5 In their briefs, however, the parties indicate

that appellees’ summary-judgment motion was submitted for a ruling on

September 15, 2014—seven days after Amboree filed her amended petition.
4
      If a plaintiff files an amended petition “within seven days” of trial, she must
      request leave from the trial court. See TEX. R. CIV. P. 63.
5
      The trial court’s order states: “On this day came to be heard Defendants Michelle
      Bonton’s, Ellis Bonton’s, Ellis Industries, Inc.’s, The Education Valet, Inc.’s,
      Sonia Jordan’s, Danielle Harrison’s, and Decounder Thompson’s Motion for No
      Evidence Summary Judgment . . . .”


                                          10
Notably though, it does not matter whether the trial court heard appellees’ motion

on September 15 or 16 because, either way, Amboree timely filed her fourth

amended petition. See Sosa, 909 S.W.2d at 895 (holding second amended petition

timely filed “exactly one week before a scheduled summary judgment hearing”);

see also Masonic Bldg., 177 S.W.3d at 470 (noting trial began six days after

plaintiffs filed their amended pleading, “one day too soon”); Rabbani v.

Timberlake, No. 01-95-01126-CV, 1996 WL 434212, at *2 (Tex. App.—Houston

[1st Dist.] Aug. 1, 1996, no writ) (not designated for publication) (holding

plaintiffs’ amended petition timely filed when “hearing on the summary judgment

was set on May 31, 1995, and the amended petition was filed on May 24, 1995”).

Accordingly, we conclude that Amboree’s fourth amended petition was her live

pleading at the time the trial court rendered summary judgment on her claims. See

Sosa, 909 S.W.2d at 895; Elliott, 54 S.W.3d at 793.

      Having concluded that Amboree’s fourth amended petition is her live

pleading, we must now consider whether it contains additional new claims which

were not properly disposed of through summary judgment. See Sosa, 909 S.W.2d

at 895 (when amended petition timely filed, trial court must base its decision on

amended pleading, not any superseded petition). Generally, once a plaintiff has

timely amended her petition to add new claims, the defendants are not entitled to a

summary judgment on the plaintiff’s entire case, unless the defendants amend or



                                        11
supplement their motion for summary judgment to address the newly added

claims. 6 See Rotating Servs. Indus., Inc. v. Harris, 245 S.W.3d 476, 487 (Tex.

App.—Houston [1st Dist.] 2007, pet. denied); see also Johnson v. Rollen, 818
S.W.2d 180, 183 (Tex. App.—Houston [1st Dist.] 1991, no writ) (“A summary

judgment may not be granted . . . on a cause of action not addressed in the

summary judgment proceeding.”). This is because “[t]he fact that [a plaintiff]

amend[s] [her] petition and add[s] new causes of action after [the defendants] filed

[their] motion for summary judgment[,] does not change [the defendants’] burden

to establish [their] entitlement to summary judgment . . . on each alleged cause of

action.” Johnson, 818 S.W.2d at 183.

      As noted above, Amboree, in her fourth amended petition, as she did in her

third amended petition, brings claims for tortious interference, fraud, conspiracy,

and wrongful termination of her employment under Sabine Pilot.               Appellees

addressed each of these causes of action in their no-evidence summary-judgment

motion. However, Amboree, in her fourth amended petition, adds a claim against


6
      We note that “[a]n amended or supplemental motion for summary judgment is not
      always necessary, [for instance], when the amended petition essentially reiterates
      previously pleaded causes of action,” “when a ground asserted in a motion for
      summary judgment conclusively negates a common element of the newly and
      previously pleaded claims,” or “when the original motion is broad enough to
      encompass the newly asserted claims.” See Rotating Servs. Indus., Inc. v. Harris,
      245 S.W.3d 476, 487 (Tex. App.—Houston [1st Dist.] 2007, pet. denied).
      Appellees do not argue, and the record does not show, that such circumstances are
      present in this case.


                                          12
appellees for violating the Texas Open Meetings Act and seeks a judgment

declaring that appellees violated the Act and the termination of her employment is

“void.” Appellees, in their summary-judgment motion, did not address these new

claims. Cf. TEX. R. CIV. P. 166a(i) (“The motion must state the elements as to

which there is no evidence.”); Thomas v. Omar Invs., Inc., 156 S.W.3d 681, 685

(Tex. App.—Dallas 2005, no pet.) (“In a no-evidence motion for summary

judgment, the movant must specifically state which elements of the nonmovant’s

claims lack supporting evidence.”).

      Appellees argue that the trial court did not err in granting them summary

judgment on Amboree’s entire case because “the additional claims” in her fourth

amended petition are “against The Rhodes School, a party which was not before

the trial court.” They assert that although Amboree in her fourth amended petition

“purports to add a claim for violation of the ‘[Texas] Open Meetings Act,’” she

“fails to identify who or what entity the claim is aimed against.”

      However, contrary to appellees’ assertions, Amboree, in her fourth amended

petition, alleges that appellees, not The Rhodes School:

      terminated [her] employment in a special meeting that was called in
      violation of [t]he [Texas] Open Meetings Act as well as took actions
      in other meetings also in violation of [t]he . . . Act. . . . [Bonton]
      tortuously interfered with [Amboree] by call[ing] a meeting in
      violation of the Open Meetings Act as well as the actions taken
      against [Amboree] in that illegal meeting. [Bonton’s] subsequent
      actions in this meeting were void, invalid and unenforceable. Because
      Bonton, Jordan, Decounder and Thompson violated the [Texas] Open

                                          13
      Meetings Act they are liable in their individual capacity. Because
      Bonton additionally violated the . . . Act to further her personal
      interests and illegal actions she is liable in her individual capacity for
      the [Texas] Open Meetings Act violations as well as the remedies,
      including but not limited to back pay, actual damages and attorneys’
      fees.

(Internal footnote omitted.) And Amboree, in fact, seeks a judgment declaring that

appellees violated the Texas Open Meetings Act and the termination of her

employment is “void.”

      Although Amboree, in her fourth amended petition, does purport to add The

Rhodes School as a defendant in regard to her claim concerning the Texas Open

Meetings Act, the petition itself reveals that she does not allege that the school

alone violated the Act; rather, she asserts her new claim and seeks a declaratory

judgment against appellees as well.7

      Here, the trial court, in its summary-judgment order, stated that “with regard

to each of . . . Amboree’s claims against [appellees], there is no evidence of one or

more elements on which [Amboree] has the burden of proof at trial.” And the trial

court granted “final summary judgment” against Amboree “on all of her claims

against [appellees].” However, a trial court may not grant summary judgment on

claims not addressed in a summary-judgment motion. Black v. Victoria Lloyds Ins.




7
      Because The Rhodes School is not a party to this appeal, we express no opinion as
      to whether it is a defendant in this case.


                                          14
Co., 797 S.W.2d 20, 27 (Tex. 1990); Chessher v. Sw. Bell Tel. Co., 658 S.W.2d
563, 564 (Tex. 1983).

      Accordingly, we hold that the trial court erred in granting summary

judgment on Amboree’s claim against appellees for violating the Texas Open

Meetings Act and her request for a judgment declaring that they violated the Act

and the termination of her employment is “void.”

      We sustain Amboree’s first issue.

Remaining Claims

      In regard to Amboree’s second issue, concerning her claims against

appellees for tortious interference, fraud, and conspiracy, we note that she, on

appeal, as she did in the trial court, merely asserts that “a genuine issue of material

fact exist[s] in [her remaining] causes of action.” Amboree does not, however,

actually specify in her brief what “fact issues” actually exist.8

8
      We do not address whether the trial court erred in granting summary judgment on
      Amboree’s claim concerning the wrongful termination of her employment under
      Sabine Pilot. In her reply brief, Amboree states: “[I]t is important to note that
      [Amboree] did not appeal [the Sabine Pilot] claim or address it in her initial
      [b]rief. . . . Amboree stipulates that she [is] not moving forward [with] that claim
      in this appeal.” Accordingly, we affirm the portion of the trial court’s judgment
      rendered in favor of appellees on Amboree’s claim for wrongful termination of her
      employment under Sabine Pilot. See Jacobs v. Satterwhite, 65 S.W.3d 653, 655–
      56 (Tex. 2001) (indicating appellate court should affirm trial court’s summary
      judgment on unchallenged claims); Miner Dederick Constr., LLP v. Gulf Chem. &
      Metallurgical Corp., 403 S.W.3d 451, 462 n.2, 471 (Tex. App.—Houston [1st
      Dist.] 2013, pet. denied) (affirming summary judgment because appellant stated
      “in its brief that it d[id] not dispute the granting of summary judgment against it
      on its tort claims”).


                                           15
      As noted above, appellees, in their no-evidence summary-judgment motion,

asserted that Amboree could not “produce competent evidence” regarding certain

specific elements of her claims for tortious interference, fraud, and conspiracy. See

TEX. R. CIV. P. 166a(i) (“After adequate time for discovery, a party . . . may move

for summary judgment on the ground that there is no evidence of one or more

essential elements of a claim . . . on which an adverse party would have the burden

of proof at trial.”). Once appellees challenged the elements of Amboree’s causes

of action, it then became Amboree’s burden to “produce[] summary judgment

evidence raising a genuine issue of material fact” on each element attacked. Id.;

see also Mack Trucks, 206 S.W.3d at 582.

      Here, Amboree, in her response to appellees’ no-evidence summary-

judgment motion, did not direct the trial court to any evidence on the challenged

elements of her claims for tortious interference, fraud, and conspiracy. Cf. Mack

Trucks, 206 S.W.3d at 582 (explaining “burden shifts to the nonmoving party to

present evidence raising an issue of material fact as to the elements specified in the

motion”); Hahn, 321 S.W.3d at 524 (“The trial court must grant the motion unless

the non-movant produces summary judgment evidence that raises a genuine issue

of material fact.”); Brewer & Pritchard, P.C. v. Johnson, 7 S.W.3d 862, 868 (Tex.

App.—Houston [1st Dist.] 1999), aff’d, 73 S.W.3d 193 (Tex. 2002) (noting

“general” assertions of existence of “genuine issues of material fact” inadequate).



                                         16
Nor does she direct us to any evidence in the record that actually supports the

existence of any purported “fact issues.” Cf. Manautou v. Ebby Halliday Real

Estate, Inc., No. 05-13-01035-CV, 2015 WL 870215, at *3 (Tex. App.—Dallas

Feb. 27, 2015, pet. denied) (mem. op.) (“When a trial court grants a no-evidence

motion for summary judgment, in order to adequately challenge on appeal each

possible ground for summary judgment, an appellant must cite the specific

evidence in the record that it relied upon to defeat the motion and describe why

that evidence raised a fact issue.”); Blake v. Intco Invs. of Tex., Inc., 123 S.W.3d
521, 525 (Tex. App.—San Antonio 2003, no pet.) (“An appellant has a duty to

show that the record supports her contentions.”); Brewer, 7 S.W.3d at 868 (noting

“general” assertions of existence of “genuine issues of material fact” inadequate).

      Instead, Amboree, in her brief, merely makes bare assertions that she has

“offered substantial evidence” that appellees “willfully and intentionally interfered

with her employment at [T]he Rhodes School”; “fir[ed] her without legitimate

reason and for [their own] person[al] and financial interests”; and the

“interference” and her “termination[] caused [her] injuries.” In regard to her fraud

and conspiracy claims, Amboree blankly asserts that “a combination of persons

acted with [the] intent to accomplish 1) for an unlawful purpose or 2) a lawful

purpose by unlawful means, 3) that those combinations had a meeting of the minds




                                         17
on the intent or object to further the course of action” and argues that she “suffered

as a result.”

       Notably, “[i]t is not our duty [on appeal] to sua sponte conceive of potential

fact issues and then search the appellate record for evidence supporting their

existence.” Daniel v. Webb, 110 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, no

pet.); see also Bich Ngoc Nguyen v. Allstate Ins. Co., 404 S.W.3d 770, 776–77

(Tex. App.—Dallas 2013, pet. denied) (“In the absence of any guidance from the

non-movant where the evidence can be found, the trial and appellate courts are not

required to sift through voluminous deposition transcriptions in search of evidence

to support the non-movant’s argument that a fact issue exists.” (internal quotations

omitted)); Brookshire Katy Drainage Dist. v. Lily Gardens, LLC, 333 S.W.3d 301,

308 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (“[I]n determining whether

a respondent to a no-evidence motion for summary judgment has sufficient

evidence to raise a genuine issue of material fact, courts are not required to search

the record without guidance.” (internal quotations omitted)).

       We conclude that Amboree did not carry her burden to produce evidence

raising a genuine issue of material fact on the challenged elements of her claims

against appellees for tortious interference, fraud, and conspiracy. Accordingly, we

hold that the trial court did not err in granting summary judgment in favor of

appellees on Amboree’s claims for tortious interference, fraud, and conspiracy.



                                         18
      We overrule Amboree’s second issue.

                                      Conclusion

      We affirm the portion of the trial court’s judgment rendered in favor of

appellees on Amboree’s claims for tortious interference, fraud, conspiracy, and

wrongful termination of her employment under Sabine Pilot. We reverse the

portion of the trial court’s judgment that was purportedly rendered in favor of

appellees on Amboree’s claim for violation of the Texas Open Meetings Act and

her request for a judgment declaring that appellees violated the Act and the

termination of her employment is “void.” And we remand this case to the trial

court for further proceedings consistent with this opinion. See Bandera Elec.

Coop., Inc. v. Gilchrist, 946 S.W.2d 336, 336–37 (Tex. 1997) (where trial court

errs in granting summary judgment on unaddressed claims, appellate court should

remand those claims for further proceedings); Postive Feed, Inc. v. Guthmann, 4
S.W.3d 879, 881 (Tex. App.—Houston [1st Dist.] 1999, no pet.) (“When, as here,

a trial court grants more relief by summary judgment than requested, by disposing

of issues never presented to it, the interests of judicial economy demand that we

reverse and remand as to those issues . . . .”).




                                           19
                                             Terry Jennings
                                             Justice

Panel consists of Justices Jennings, Bland, and Brown.




                                        20